 In the Matter of SOCONY-VACUUM OIL COMPANY, INCORPORATEDandGENERAL TRUCK DRIVERS, WAREHOUSEMEN & HELPERS, LOCAL UNIONNo. 498, A. F. of L.Case No. 17-R-711.-Decided January 8, 1944Mr. James P. Kem,of Kansas City, Mo., for the Company.Mr. James H. Barnes,of Kansas City, Kans., for the AFL.Mr. Frank E. Reinhardt,of Kansas City, Mo., for the Association.Mr. Glenn L. Moller,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by General Truck Drivers, Warehouse-men & Helpers, Local Union No. 498, A. F. of L., herein called theAFL, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Socony-Vacuum Oil Com-pany, Incorporated, at its lubricating plant on Eagle Road, KansasCity, Kansas, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Robert S. Fousek, Trial Examiner.Said hearing was held atKansas City, Missouri, on November 15 and 16, 1943.The Company,the AFL, and The Employees Association of Socony-Vacuum Com-pany, Incorporated, herein called the Association, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSocony-Vacuum Oil Company, Incorporated, a New York corpo-ration,is engagedin the production,manufacture,and distribution54 N. L.R. B., No. 61.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDof petroleum and petroleum products.Among its many operations,the Company maintains a divisional office at 925 Grand Avenue,Kansas City, Missouri, a lubricating plant at 9th and Eagle Road,,Kansas City, Kansas, a .gasoline terminal on property adjacent tothe lubricating plant, and a bulk distributing plant on Roanoke Road,Kansas City, Missouri.A substantial amount of the products dis-tributed by the Company from these plants originates in States otherthan the States of Kansas and Missouri.The Company admits and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDGeneral Truck Drivers, Warehousemen & Helpers, Local UnionNo. 498, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.The Employees Association of Socony-Vacuum Oil Company, In-corporated, is an unaffiliated labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring the early part of August 1943, the AFL requested recog-nition as the exclusive bargaining representative of the Company'semployees at its Eagle Road lubricating plant.The Company hasrefused to grant such recognition until the AFL has been certified bythe Board in an appropriate unit.The Company further contends-that it is presently under contract with the Association and that saidcontract is a bar to the instant proceeding.The contract which the Company urges as a bar was executed onMarch 23, 1942, and by its terns was to be effective for a period of 1year and indefinitely thereafter, being terminable upon 60 days' notice.Since the contract is now terminable at will, we find that it is not abar to a present determination of representatives.'A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the AFL represents a substan-tial number of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The AFL contends that the contract is no bar for the further reason that the Associa-tion has ceased to exist as a labor organization. In view of our findings above, it isunnecessary to consider this contention'The Field Examiner reported that the AFL submitted 12 application-for-membershipcards bearing apparently genuine signatures of persons listed on the Company's pay rollof August 1a, 1943, which contained the names of 19 employees in the appropriate unit.The Association relies upon its contract and an authorization petition dated January 2,1943,to establish its interest. SOCONY-VACUUM OIL COMPANY, INCORPORATED413IV.THE APPROPRIATE UNITThe AFL contends that all employees at the Company's EagleRoad lubrication plant, excluding office and clerical employees, guards,chemists, and supervisory employees constitute an appropriate bar-gaining unit.The Company and the Association contend that theappropriate unit should include the employees at both the EagleRoad plant and the Roanoke plant.The Roanoke plant, in Kansas City, Missouri, is a city distributionplant from which the Company distributes its products to localretailers.It is in the Southern District of the Company's SalesDivision.Its personnel consists of salesmen, truck drivers, office em-ployees, and one or two warehousemen.The Eagle Road plant isapproximately 7 miles from the Roanoke plant, in Kansas City,Kansas.It is part of the Company's Marketing Division and itssupervision is entirely separate from that of the Roanoke plant.Thisplant is maintained for the purpose of compounding and blendingoils and greases, cleaning and reconditioning barrels and other con-tainers, and warehousing and preparing oils and greases for shipmentin interstate commerce.At the lubrication plant are employed ap-proximately 20 warehousemen and maintenance men, 2 chemists, and3 office employees.The Gasoline Terminal is located next to thelubrication plant, but since none of the parties contends it should beincluded in the unit and the record contains little evidence pertainingto it, we shall not be concerned with it in this proceeding.These 3operations function independently of one another and there is vir-tually no interchange of personnel among them.Clearly, therefore,a unit confined to 1 plant may be appropriate.The Company and the Association contend that all previous bargain-ing has covered both the Roanoke and the Eagle Road plants and thatthis history of bargaining proves the appropriateness of the two-plant unit.The association was organized in 1938, but there is noevidence that it was successful in obtaining a contract with the Com-pany until 1942.The Company acquired the Eagle Road plant in1940 and thereafter the Association represented the employees there aswell as at the Roanoke plant. The constitution and bylaws of theAssociation provide for at least one meeting per year and for electionof officers annually.The record discloses, however, that the last elec-tion of officers was in 1940, that these officers are still handling theaffairs of the Association,3 and that there has not been a meeting sinceJune 1942, although the bylaws require that the annual meeting shall3The president of the Association testified that there has not been a sufficient number ofmembers present at a meeting since 1940 to permit the election of new officers. The bylawsreveal that three persons constitutea quorum. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe in January of each year. The last grievance of any sort which washandled by the Association arose in January or February 1941. InJul3?'1943, a committee representing the employees of the Eagle Roadplant called upon the superintendent of that plant to attempt to se-cure a wage increase for its employees and the plant superintendent dis-cussed the matter with them.We are not persuaded that the facts setforth above reveal a history of bargaining such as to preclude a findingthat the single-plant unit urged by the AFL is appropriate.We find that all employees of the Company at its lubrication planton Eagle Road, Kansas City, Kansas, but excluding office and clericalemployees, guards, chemists, and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVES'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the, limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Socony-VacuumOil Company, Kansas City, Kansas, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Seventeenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex- SOCONY-VACUUM OIL COMPANY,INCORPORATED415eluding those employees who have since quit or been discharged forcause, and who have not been rehired or reinstated prior to the elec-tion, to determine whether they desire to be represented by GeneralTruck Drivers, Warehousemen & Helpers, Local Union No. 498, af-filiated with the American Federation of Labor, or by The EmployeesAssociation of Socony-Vacuum Oil Company, Incorporated, for thepurposes of collective bargaining, or by,neither.